NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE K. WILSON BRIGGS,                         No. 20-17229

                Plaintiff-Appellant,            D.C. No. 3:20-cv-01596-VC

 v.
                                                MEMORANDUM*
JAMES CAMERON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges

      Steve K. Wilson Briggs appeals pro se from the district court’s judgment

dismissing his action alleging copyright infringement and other related claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for failure to state a claim. Wilson v. Lynch, 835 F.3d 1083, 1090 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2016). We affirm.

      The district court properly dismissed Briggs’s direct, vicarious, and

contributory copyright infringement claims because Briggs failed to allege facts

sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (a plaintiff fails to show he is entitled to relief if the complaint’s factual

allegations “do not permit the court to infer more than the mere possibility of [the

alleged] misconduct”); see also Skidmore ex rel. Randy Craig Wolfe Tr. v. Led

Zeppelin, 952 F.3d 1051, 1064 (9th Cir. 2020) (setting forth elements of direct

copyright infringement); A & M Records, Inc. v. Napster, Inc., 239 F.3d 1004,

1019-22 (9th Cir. 2001) (vicarious copyright infringement and contributory

copyright infringement claims require direct copyright infringement).

      The district court properly dismissed Briggs’s remaining claims because

they lacked any arguable basis in law or fact. See Neitzke v. Williams, 490 U.S.

319, 325 (1989) (a “frivolous” claim lacks an arguable basis either in law or in

fact; the “term ‘frivolous’ . . . embraces not only the inarguable legal conclusion,

but also the fanciful factual allegation”).

      The district court did not abuse its discretion by denying Briggs’s motion to

disqualify the district judge because Briggs failed to establish extrajudicial bias or

prejudice. See United States v. McTiernan, 695 F.3d 882, 891-92 (9th Cir. 2012)

(setting forth standard of review and circumstances requiring disqualification).


                                              2                                   20-17229
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      No further filings will be entertained in this closed case.

      AFFIRMED.




                                          3                                       20-17229